EXHIBIT 10

February 24, 2005

Smithway Motor Xpress, Inc.
2031 Quail Avenue
Fort Dodge, Iowa 50501

And

East West Motor Express, Inc.
1170 JB Drive
Black Hawk, South Dakota 57718

Re: Fourteenth Amendment to Amended and Restated Loan and Security Agreement

Gentlemen:

Smithway Motor Xpress, Inc., an Iowa corporation (“Smithway Inc.”) and East West
Motor Express, Inc., a South Dakota corporation (“East West”) (Smithway Inc. and
East West each a "Borrower” and collectively the “Borrowers”) and LaSalle Bank
National Association, a national banking association (“Lender”) have entered
into that certain Amended and Restated Loan and Security Agreement dated
December 28, 2001 (the “Security Agreement”). From time to time thereafter,
Borrowers and Lender may have executed various amendments (each an “Amendment”
and collectively the “Amendments”) to the Security Agreement (the Security
Agreement and the Amendments hereinafter are referred to, collectively, as the
“Agreement”). Borrowers and Lender now desire to further amend the Agreement as
provided herein, subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. The Agreement hereby is amended as follows:

(a) Subsection 4(a) of the Agreement is deleted in its entirety and the
following is substituted in its place:



  (a)   INTEREST RATE: Subject to the terms and conditions set forth below, the
Loans shall bear interest at the per annum rate of interest of the Prime Rate
plus the Prime Margin set forth below or at the LIBOR Rate plus the LIBOR Margin
set forth below, at Borrower’s option, based on the following matrix. Initially,
the Loans shall bear interest as reflected in Level II of the matrix through
December 31, 2004, and until the first test upon the submission by Borrowers of
fiscal year end 2004 audited financial statements (and shall be tested quarterly
on a rolling twelve (12) month basis by Bank thereafter) and, if applicable,
reset by Bank.

                                                      Revolving Loans
  Term Loans

 
  Funded Debt to                                
Level
  EBITDA   Prime Margin   LIBOR Margin   Prime Margin   LIBOR Margin            
         
I
    = 3.5     25 bps   275 bps   25 bps   300 bps
II
  = 2.5 and < 3.5   0 bps   250 bps   25 bps   275 bps
III
  = 1.5 and < 2.5   0 bps   225 bps   0 bps   250 bps
IV
    < 1.5     0 bps   200 bps   0 bps   225 bps

“EBITDA” shall mean with respect to any period, Borrower’s net income after
taxes for such period (excluding any after-tax gains or losses on the sale of
assets, other than the sale of Inventory in the ordinary course of business) and
excluding other after-tax extraordinary gains or losses) plus interest expense,
income tax expense, depreciation and amortization for such period, plus or minus
any other non-cash charges or gains which have been subtracted or added in
calculating net income after taxes for such period.

“Funded Debt” shall mean, with respect to any period, all Debt of Borrowers for
borrowed money, whether or not evidenced by bonds, debentures, notes or similar
instruments.

“Prime Rate” means the publicly announced prime rate of LaSalle Bank National
Association (which is not intended to be LaSalle Bank National Association’s
lowest or most favorable rate in effect at any time) (the “Prime Rate”) in
effect from time to time, said rate of interest to increase or decrease by an
amount equal to each increase or decrease in the Prime Rate effective on the
effective date of each such change in the Prime Rate; and

"Interest Period” shall mean any continuous period of thirty (30), sixty (60) or
ninety (90) days, as selected from time to time by Borrowers by irrevocable
notice (in writing, by telex, telegram or cable) given to Bank not less than two
(2) Business Days prior to the first day of each respective Interest Period;
provided that: (i) each such period occurring after such initial period shall
commence on the day on which the immediately preceding period expires; (ii) the
final Interest Period shall be such that its expiration occurs on or before the
end of the Original Term or any Renewal Term; and (iii) if for any reason
Borrowers shall fail to timely select a period, then such Loans shall continue
as, or revert to, Prime Rate Loans. Interest shall be payable on the last
Business Day of each month and on the date of any payment hereon by Borrower.

Upon the occurrence of an Event of Default, the Loans shall bear interest at the
rate of two percent (2.0%) per annum in excess of the interest rate otherwise
payable thereon, which interest shall be payable on demand. All interest shall
be calculated on the bases of a 365-day year.

(b) Subsection 4(b)(i) of the Agreement is deleted in its entirety and the
following is substituted in its place:



  (i)   Facilities Fee: Borrowers shall, jointly and severally, pay to Lender an
annual facilities fee equal to one-fifth of one percent (1/5th of 1%) of the
Maximum Loan Limit, which fee shall be fully earned by Lender on the date hereof
and on each anniversary of the date hereof during the Original Term and any
Renewal Term and which shall be payable on the last day of each month during the
Original Term and any Renewal Term.

(c) Subsection 4(b) of the Agreement is amended to add the following provision:



  (v)   Transaction Fee: Borrowers shall, jointly and severally, pay to Lender a
transaction fee of Five Hundred and No/100 Dollars ($500.00) with respect to
internal costs and expenses (in addition to any reimbursable out-of-pocket costs
and expenses of Lender) related to this Fourteenth Amendment, which fee shall be
fully earned on the date of this Fourteenth Amendment and payable on
February 28, 2005.

(d) Section 8 of the Agreement is deleted in its entirety and the following is
substituted in its place:



  (c)   For purpose of calculating interest and fees, Lender shall, within
(1.25) Business Days after receipt by Lender at its office in Chicago, Illinois
of (i) checks and (ii) cash or other immediately available funds from
collections of items of payment and Proceeds of any Collateral, apply the whole
or any part of such collections or Proceeds against the Liabilities in such
order as Lender shall determine in its sole discretion. For purposes of
determining the amount of Loans available for borrowing purposes, checks and
cash or other immediately available funds from collections of items of payment
and Proceeds of any Collateral shall be applied in whole or in part against the
Liabilities, in such order as Lender shall determine in its sole discretion, on
the day of receipt, subject to actual collection.

(d) Section 10 of the Agreement is deleted in its entirety and the following is
substituted in its place:

10. TERMINATION: AUTOMATIC RENEWAL.

THIS AGREEMENT SHALL BE IN EFFECT UPON EXECUTION OF THIS AMENDMENT UNTIL JANUARY
1, 2010 (THE “ORIGINAL TERM”) AND SHALL AUTOMATICALLY RENEW ITSELF FROM MONTH TO
MONTH THEREAFTER (EACH SUCH ONE-MONTH RENEWAL BEING REFERRED TO HEREIN AS A
“RENEWAL TERM”) unless (A) THE DUE DATE OF THE LIABILITIES IS ACCELERATED
PURSUANT TO SECTION 16 HEREOF; OR (B) A BORROWER OR LENDER ELECTS TO TERMINATE
THIS AGREEMENT EFFECTIVE AT THE END OF THE ORIGINAL TERM OR AT THE END OF ANY
RENEWAL TERM BY GIVING THE OTHER PARTY WRITTEN NOTICE OF SUCH ELECTION AT LEAST
FIFTEEN (15) DAYS PRIOR TO THE END OF THE ORIGINAL TERM OR THE THEN CURRENT
RENEWAL TERM IN WHICH CASE BORROWERS SHALL PAY ALL OF THE LIABILITIES IN FULL ON
THE LAST DAY OF SUCH TERM. If one or more of the events specified in clauses
(a) and (b) occurs, then (i) Lender shall not make any additional Loans on or
after the date identified as the date on which the Liabilities are to be repaid;
and (ii) this Agreement shall terminate on the date thereafter that the
Liabilities are paid in full. At such time as Borrowers have repaid all of the
Liabilities and this Agreement has terminated, Borrowers shall deliver to Lender
a release, in form and substance satisfactory to Lender, of all obligations and
liabilities of Lender and its officers, directors, employees, agents, parents,
subsidiaries and affiliates to such Borrowers, and if Borrowers are obtaining
new financing from another lender, Borrowers shall deliver such lender’s
indemnification of Lender, in form and substance satisfactory to Lender, for
checks which Lender has credited to such Borrower’s account, but which
subsequently are dishonored for any reason or for automatic clearinghouse or
wire transfers not yet posted to such Borrower’s account.

(e) Subsection 14(a) of the Agreement is deleted in its entirety and the
following is substituted in its place:

(a) Tangible Net Worth.

The Consolidated Group’s Tangible Net Worth shall not at any time be less than
the Minimum Tangible Net Worth; “Minimum Tangible Net Worth” being defined for
purposes of this subsection as (i) $12,000,000.00 at all times from January 1,
2005 through December 31, 2005; and (ii) thereafter, from January 1st through
December 31st of each year, Minimum Tangible Net Worth shall be equal to Minimum
Tangible Net Worth on the last day of the immediately preceding year plus fifty
percent (50%) of the Consolidated Group’s net income on December 31, 2005; and
“Tangible Net Worth” being defined for purposes of this subsection as the
Consolidated Group’s shareholders’ equity (including retained earnings) less the
book value of all intangible assets as determined solely by Lender on a
consistent basis plus the amount of any LIFO reserve plus the amount of any debt
subordinated to Lender, all as determined under generally accepted accounting
principles applied on a basis consistent with the financial statement dated
December 31, 2004 except as set forth herein;

2. This Amendment shall not become effective until fully executed by all parties
hereto.

3. Except as expressly amended hereby and by any other supplemental documents or
instruments executed by either party hereto in order to effectuate the
transactions contemplated hereby, the Agreement hereby is ratified and confirmed
by the parties hereto and remain in full force and effect in accordance with the
terms thereof.

LASALLE BANK NATIONAL ASSOCIATION

By /s/ [illegible]
Title [illegible]

1

ACKNOWLEDGED AND AGREED TO
this 24th day of February, 2005:

SMITHWAY MOTOR XPRESS, INC.

By /s/ G. Larry Owens



  G.   Larry Owens
Title: President, CEO and Chairman

EAST WEST MOTOR EXPRESS, INC.

By /s/ G. Larry Owens



  G.   Larry Owens
Title: President, CEO and Chairman

Consented and agreed to by the following guarantor(s) of the obligations of
SMITHWAY MOTOR XPRESS, INC. and EAST WEST MOTOR EXPRESS, INC. to LASALLE BANK
NATIONAL ASSOCIATION.

SMSD ACQUISITION CORP.

By /s/ G. Larry Owens



  G.   Larry Owens
Title: President, CEO and Chairman  

Date: February 24, 2005

SMITHWAY MOTOR XPRESS CORP.

By /s/ G. Larry Owens



  G.   Larry Owens
Title: President, CEO and Chairman  

Date: February 24, 2005

2